Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on June 11, 2021.
Claims 2-20 are pending in the application with claims 2, 15, and 18 being independent claims.
Continuation Application 
This application is a continuation of U.S. Patent Application No. 16/359,698 entitled APPLICATION MONITORING USING WORKLOAD METADATA filed March 20, 2019, which is a continuation of U.S. Patent Application No. 15/226,874, now U.S. Patent No. 10,282,273, entitled APPLICATION MONITORING USING WORKLOAD METADATA filed August 2, 2016, which claims priority to U.S. Provisional Patent Application No. 62/202,066 entitled WORKLOAD METADATA filed August 6, 2015.

Preliminary Amendment
In the amendment filed on 9/30/2021, claim 1 was canceled and claims 2-20 were added.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 9/30/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 15, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,061,804 (hereafter ‘804) in view of US 2015/0378700 (hereinafter “RACHAMADUGU”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2, 15, and 18 of the instant application define an obvious variation of the invention claimed in ‘804.
The following side-by-side comparison between the representative claim 2 of ‘804 and the representative claim 1 of the instant application with the differences boldfaced for the Applicant’s convenience.
Claim 1 of ‘804
Claim 2 of instant application
1. A system for application monitoring, comprising: 
an interface configured to receive an indication of a new application; 
a processor configured to: create a metadata storage region associated with the new application; 
determine an application compliance identifier associated with the new application;
store the application compliance identifier in the metadata storage region, wherein the metadata storage region stores metadata associated with the application compliance identifier, wherein the application compliance identifier is associated with deploy metadata to allow the application metadata to be identified, and wherein the metadata comprises workload-determined metadata; determine whether the indication of the new application comprises developer metadata; in response to a determination that the indication of the new application does not comprise developer metadata: determine whether the deploy metadata has been received, wherein the determining of whether the deploy metadata has been received comprises to: determine whether the new application is a legacy application; and in response to determining that the new application is a legacy application, determine that the deploy metadata has not been received; and in response to a determination that the deploy metadata has not been received: receive running metadata; and store the running metadata in the metadata storage region; 
receive a run policy indication, wherein in the event a policy enforcement system receives an indication to check policy, the policy enforcement system retrieves the stored metadata, wherein the stored metadata includes the deploy metadata and the running metadata, and provide running information to an application monitor as the new application is run, wherein the running information is used to store the running metadata in the metadata storage region.
2. A system for installing an application, comprising: 
an interface configured to receive an indication of a new application; and 
a processor configured to: 


provide an indication to check policy to deploy the new application; 




























receive a deploy policy indication; and 
in response to a determination to deploy the new application, deploy the new application.


The limitations of Claim 2 "in response to a determination to deploy the new application, deploy the new application” is not explicitly shown in the patented application claims. However, RACHAMADUGU, Fig. 2-3, ¶ ¶ 6, 21-22, and 35 discloses that "in response to a determination to deploy the new application, deploy the new application”. RACHAMADUGU and Applicants' subject matter are analogous art because they are from the same field of endeavor in software deployment. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of RACHAMADUGU and Applicants' subject matter before him or her, to incorporate the teaching of RACHAMADUGU into the teaching of Applicants' subject matter to include “in response to a determination to deploy the new application, deploy the new application”. Therefore, it would have been obvious to combine RACHAMADUGU with Applicants' subject matter to obtain the invention as specified in the instant claim(s) to obtain the advantage of supporting the use of nested policies to manage a deployment plan. Upon determining compliance to the nested policies, the application can be deployed according to an application blueprint and application components and software services are installed (RACHAMADUGU, Abstract).
Independent claims 15 and 18 are corresponding to the system claim 1. Therefore, they are rejected for the same reason set forth in the rejection of Claim 2.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2-3, 5-11, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0378700 (hereinafter “RACHAMADUGU”) .
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

Referring to claim 2, RACHAMADUGU discloses  A system for installing an application (RACHAMADUGU, Abstract, A deployment system enables a developer to define a logical, multi-tier application blueprint that can be used to create and manage (e.g., redeploy, upgrade, backup, patch) multiple applications in a cloud infrastructure), comprising: 
an interface configured to receive an indication of a new application (RACHAMADUGU, Fig. 1, ¶ 14, Deployment plan generator 122 of application director 106 generates a deployment plan 128 … and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed … e.g., new application versions); and 
a processor configured to: provide an indication to check policy to deploy the new application (RACHAMADUGU, Fig. 1, ¶ 16, deployment director 124 of application director 106 is configured to determine compliance of deployment plan 128 to one or more policies 136; ¶ 11, an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108);
receive a deploy policy indication (RACHAMADUGU, Fig. 2, ¶ 21, application director 106 determines compliance of deployment plan 128 to one or more policies 136); and 
in response to a determination to deploy the new application (RACHAMADUGU, Fig. 2, ¶ 22,  application director 106 executes deployment plan 128 responsive to determining compliance of the deployment plan to policies 136), deploy the new application (RACHAMADUGU, Fig. 2, ¶ 6, an exemplary deployment method performed by application director to deploy an application in a deployment environment; claim 1, executing, by a computer processor, the deployment plan to deploy the application; Fig. 3, ¶ 35, The indications from executing all of the plurality of policies 136 may be aggregated and use to consider whether compliance has been determined. If so, application director 106 may proceed to execute the deployment).
Referring to claim 3, the rejection of claim 2 is incorporated.  RACHAMADUGU discloses The system of claim 2, wherein the processor is further configured to: provide deploy information to an application monitor (RACHAMADUGU, ¶ 15, After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment; ¶ 11, an application director 106, which may be running in one or more VMs, to orchestrate deployment of a multi-tier application 108 onto one of deployment environments 112 provided by a cloud computing platform provider).

Referring to claim 5, the rejection of claim 3 is incorporated.  RACHAMADUGU discloses The system of claim 3, wherein the processor is further configured to: receive an indication to run the new application (RACHAMADUGU, ¶ 12, for example, blueprint 126 generated by application director 106 for an online store application may specify a web application (e.g., in the form of a Java web application archive or “WAR” file comprising dynamic web pages, static web pages, Java servlets, Java classes, and other property, configuration and resources files that make up a Java web application) executing on an application server).

Referring to claim 6, the rejection of claim 5 is incorporated.  RACHAMADUGU discloses The system of claim 5, wherein the processor is further configured to: provide an indication to check policy to run the new application (RACHAMADUGU, Fig. 2-3, ¶ 35, application director 106 determines whether the deployment plan is compliant with all of the plurality of policies).

Referring to claim 7, the rejection of claim 6 is incorporated.  RACHAMADUGU discloses The system of claim 6, wherein the indication to check policy is provided to a policy enforcement system (RACHAMADUGU, Fig. 2-3, ¶ 34, application director 106 executes the plurality of policies 136 in a sandbox environment; ¶ 35, execution of a policy 136 may generate an indication (i.e., “COMPLIANT” or “NON-COMPLIANT”) of whether the deployment plan is compliant with that policy).
Referring to claim 8, the rejection of claim 7 is incorporated.  RACHAMADUGU discloses The system of claim 7, wherein the policy enforcement system checks metadata stored in the metadata storage system to determine a run policy indication (RACHAMADUGU, Fig. 3, ¶ 35, application director 106 determines whether the deployment plan [metadata] is compliant with all of the plurality of policies 136. In one embodiment, execution of a policy 136 may generate an indication (i.e., “COMPLIANT” or “NON-COMPLIANT”) of whether the deployment plan is compliant with that policy. The indications from executing [a run policy indication] all of the plurality of policies 136 may be aggregated and use to consider whether compliance has been determined).

Referring to claim 9, the rejection of claim 8 is incorporated.  RACHAMADUGU discloses The system of claim 8, wherein the processor is further configured to: receive the run policy indication (RACHAMADUGU, Fig. 3, ¶ 35, The indications [from executing all of the plurality of policies 136 may be aggregated and use to consider whether compliance has been determined [received]. If so, application director 106 may proceed to execute the deployment).

Referring to claim 10, the rejection of claim 9 is incorporated.  RACHAMADUGU discloses The system of claim 9, wherein the processor is further configured to: in the event that it is determined to run the new application, run the new application (RACHAMADUGU, Fig. 3, ¶ 35, The indications [from executing all of the plurality of policies 136 may be aggregated and use to consider whether compliance has been determined [received]. If so, application director 106 may proceed to execute the deployment; ¶ 12, a web application … executing on an application server).
Referring to claim 11, the rejection of claim 10 is incorporated.  RACHAMADUGU discloses The system of claim 10, wherein the processor is further configured to: provide running information to the application monitor (RACHAMADUGU, ¶ 15, Deployment director 124 of application director 106 executes deployment plan 128 by communicating with cloud computing platform provider 110 via a cloud interface 132 to provision and configure VMs 114 in a deployment environment 112, as specified by deployment plan 128. Cloud interface 132 provides a communication abstraction layer by which application director 106 may communicate with a heterogeneous mixture of cloud provider 110 and deployment environments 112. After application 108 has been deployed, application director 106 may be utilized to monitor and modify (e.g., scale) the deployment).

Referring to claims 15-16, the claims are method claims corresponding to the system claims 2-3. Accordingly, they are rejected for the same rational set forth in the rejections of the system claims.

Referring to claims 18-19, the claims are product claims corresponding to the system claims 2-3. Accordingly, they are rejected for the same rational set forth in the rejections of the system claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 17, and 20 are rejected under 35 USC 103 (a) as being unpatentable over RACHAMADUGU in view of US 2015/0277884 (hereinafter “Giammaria”).
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

Referring to claim 4, the rejection of claim 3 is incorporated.  RACHAMADUGU does not appear to explicitly disclose The system of claim 3, further comprising a metadata storage system, wherein the new application monitor uses the deploy information to add deploy metadata to the metadata storage system. However, in an analogous art to the claimed invention in the field of software deployment, Giammaria teaches The system of claim 3, further comprising a metadata storage system, wherein the new application monitor uses the deploy information to add deploy metadata to the metadata storage system (Giammaria, ¶ 20, information about core deployment patterns, including modifications to core deployment patterns, can be stored as metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Giammaria into the deployment system taught by RACHAMADUGU. The modification would be obvious because one of ordinary skill in the art would be motivated to modify deployment patterns based on a particular application and usage and save the modifications to core deployment patterns as metadata, which describes features such as the type of node(s) and environmental parameters (such as whether or where instances of the various components or tools should be deployed), to obtain the advantage of easily identifying candidate deployment patterns from a plurality of potential deployment patterns based upon such stored metadata (Giammaria, ¶ 20).

Referring to claim 17, the rejection of claim 16 is incorporated and the claim is a method claim corresponding to the system claim 4. Accordingly, it is rejected for the same rational set forth in the rejection of the system claim.

Referring to claim 20, the rejection of claim 19 is incorporated and the claim is a product claim corresponding to the system claim 4. Accordingly, it is rejected for the same rational set forth in the rejection of the system claim.

Claims 12-13 are rejected under 35 USC 103 (a) as being unpatentable over RACHAMADUGU, in view of Giammaria, and further in view of US 2009/0006409 (hereinafter “Yang”).

Referring to claim 12, the rejection of claim 11 is incorporated. RACHAMADUGU as modified does not appear to explicitly disclose The system of claim 11, wherein the application monitor uses the running information to add running metadata to the metadata storage system. However, in an analogous art to the claimed invention in the field of software deployment, Yang teaches The system of claim 11, wherein the application monitor uses the running information to add running metadata to the metadata storage system (Yang, ¶ 43, this metadata defines how often available jobs are run to process the data and thus update the data stored in the application's data structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the modified deployment system taught by RACHAMADUGU. The modification would be obvious because one of ordinary skill in the art would be motivated to use metadata to create and deploy metadata-generated applications deployed at various levels of an enterprise without having to rewrite or revise the hard-coded applications for each environment (Yang, Abstract and ¶ ¶ 1-3).

Referring to claim 13, the rejection of claim 12 is incorporated. RACHAMADUGU as modified further discloses The system of claim 12, wherein in the event that a policy enforcement system receives an indication to check policy, the policy enforcement system retrieves metadata from the metadata storage system (Yang, ¶ 68, This customizing information is collected in the metadata 780 used in generating the runtime application 710; ¶ 69, the processing component 770 includes appropriate logic to, based on the selected types from the type library 760 and the metadata 780, generate appropriate data structures and logic to support the implementation and operation of the runtime application 710).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the modified deployment system taught by RACHAMADUGU. The modification would be obvious because one of ordinary skill in the art would be motivated to allow users to specify customizing data and the data is collected and encapsulated in the metadata used in generating the runtime application with a time dimension, a scenario dimension, and other dimensions (Yang, ¶ ¶ 68-70).

Claim 14 is rejected under 35 USC 103 (a) as being unpatentable over RACHAMADUGU, in view of Giammaria, in view of Yang, and further in view of US 2007/0168962 (hereinafter “Heinke”).

Referring to claim 14, the rejection of claim 13 is incorporated. RACHAMADUGU as modified does not appear to explicitly disclose The system of claim 13, wherein the metadata includes developer metadata, deploy metadata, and running metadata. However, in an analogous art to the claimed invention in the field of  software deployment, Heinke teaches The system of claim 13, wherein the metadata includes developer metadata (Heinke, ¶ 84, a developer can prepare Custom Metadata 140 that is configured to update the installed software application as needed), deploy metadata (Heinke, ¶ 44, Software Application Configuration Tool 230 is configured to package metadata variants into deployable metadata packages. The metadata packages may be deployed using Configurable Software Application System 200), and running metadata (Heinke, ¶ 59, assemble the various metadata required at runtime).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Heinke into the modified deployment system taught by RACHAMADUGU. The modification would be obvious because one of ordinary skill in the art would be motivated to overlay custom metadata on base metadata at runtime of a software application. Thus, in contrast with traditional object-oriented programming, the assembly of objects (e.g., custom metadata and base metadata) can be responsive to the context in which the software application is executed. Further, because custom metadata and base metadata are assembled at runtime, a software application can be customized with regard to data processing logic, data models, and other properties that are traditionally fixed in binary executable code prior to execution of the software application (Heinke, ¶ 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 9,575,738 teaches deploying a software application by applying multiple rules associated with deploying the software application;
US 2016/0139915 teaches determining a level of compliance of a software application in execution; and
US 2015/0244596 teaches deploying and managing applications using analyzed and compared metadata to previously deployed application’s metadata.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191